Title: From George Washington to James Welch, 7 December 1797
From: Washington, George
To: Welch, James



Sir
Mount Vernon 7th Decr 1797.

I have revolved the subject of our yesterdays conversation, and as you disclosed a spirit of liberality in it, I wish we may agree; but I shall inform you with frankness that to part with the fee simple in my Kanhawa lands is the greatest impediment in the way of our bargaining; and I will, as frankly assign the reasons.
It has got about, I do not know how, that eight dollars pr acre is the price I had fixed upon my Kanhawa lands; but this is a mistake,

the most I ever said on the subject (unless my memory has failed me much) has been that I had been offered eight dollrs an acre for some of my lands on the Ohio of inferior quality (in my estimation) & had refused it, and it is likely I might have added, that if the whole of my western lands cd be disposed of at that rate, that I would accept the offer, but it is to be recollected that this would have included near 10,000 Acres on the Ohio, between the Great and little Kanhawas, and 3000 on the little Miami, near the mouth thereof. It is well known that I have declared often, that no one should have my tract of 10,990 acres on the Great Kanhawa for less than ten dollars an acre, if for that, as I know the possibilities of it myself well, having been 3 days on it myself, & you yourself observed, yesterday, that you conceived the other tracts of mine on that River, were very little inferior to it.
Notwithstanding this detail and expression of my sense of the value of these lands, I shall candidly acknowledge that the rent you offer for them is as much as could be expected under present circumstances, if the annual payment of it can be secured for the first Six years, in the manner you have suggested—After which, the presumption being, that within that time, for your own security, you will take care to have responsible Tenants thereon, the risk will be less, & the property possessed by them, together with the right of Re-entry, may be deemed suffici[en]t.
Under this Statement of the case, I make you the following offer, which comes pretty near to your own proposition, that is to say—as the four tracts on the Kanhawa contain 23,215 Acres by the Patents, and by presumption more, you shall have a lease of the whole, with proper covenants, skilfully drawn, for the thirty years at the rent of $11,143 Pr annum, to become due the last day of Decr in every year, and payable the first day of May in each; April bei⟨ng an improper season to commence the⟩ operations of the years Agriculture which is equivalent, to the interest of a Sale at $8 pr Acre, and shall be subject thereto in fee within Six years from the first day of January next, provided the Rents are punctually paid during that time; and provided also, that the sum of $200,000 is paid down at the time of the transfer of the Land in fee simple. And that you may be the better enabled to provide tenants & to do this, the first years Rent (to become due the last of Decr 1798) shall be only $5,000; and the 2d years rent shall be $8,000 only. 23,216 acres at $8 would amount to no more than $185,728, but

so sure am I, that such lands as these must rise in price, that it admits of no doubt, in my mind, that the latter sum paid in a short time, & vested in Stock (3 pr Cts particularly) would be more advantageous than the former, at, or near the end of Six years. I should not therefore hesitate a moment in giving it the preference.
At the end of thirty years, if the land, before the expiration of six years, is not disposed of in fee simple as above, the lease may be renewed, so as to complete Ninety nine years on the same Covenants, conditioned however for payment of the annual Rent during that period, of $22,286.
If these, which are the great outlines of the proposed agreement, are acceeded to, there can be little or no difference in opinion with respect to other matters; but it may not be amiss, nevertheless, to add that, the tracts are to be laid of into tenements of a proper size, or sizes—say, for instance from one to 300 acres; that suitable buildings shall be erected, and Orchds planted within a limited time; that a certain proportion of the Woodland & Timber on each tenement, shall be reserved for the support thereof, &ca &ca; not unusual for the Security of the rights of both Landlord and tenants.
As you requested to know my sentiments on your proposal, to day, I have written you this long letter, in haste; if the contents meet your approbation, a line or two will express it, or it may be verbally communicated to Sir Yr Very Hble Servt

Go: Washington

